Exhibit 99.1 Hanmi Reports 2014 Fourth Quarter and Retrospectively Adjusted Third Quarter Results February 17, 2015. As discussed during our year-end 2014 earnings call, Hanmi Financial Corporation (NASDAQ: HAFC, or “Hanmi”), the holding company for Hanmi Bank (the “Bank”), today reported 2014 fourth quarter and retrospectively adjusted third quarter results. Hanmi’s acquisition of Central Bancorp, Inc. (“CBI”), the parent company of United Central Bank, was completed on August 31, 2014. The combined companies began operating as Hanmi Financial Corporation and Hanmi Bank, respectively, with banking operations conducted under the Hanmi Bank brand effective as of September 1, 2014. The 2014 financial results reflect eight months of stand-alone operations of Hanmi and four months of combined operations. Hanmi’s accounting for this business combination is incomplete and has been recorded based on provisional amounts. The accounting is updated during the measurement period to reflect new information obtained about facts and circumstances that existed at the acquisition date. Adjustments to the provisional amounts during the measurement period are recognized as retrospective adjustments as of the date of the acquisition. During the fourth quarter Hanmi updated the valuation of assets and liabilities acquired in the transaction. As a result, the provisional values of certain assets and liabilities reported in the third quarter of 2014 have been updated to reflect the changes in estimated values. The results as of and for the quarter ended September 30, 2014, included herein, have been adjusted retrospectively to reflect measurement period adjustments to the provisional acquisition accounting values as of the acquisition date. The changes in provisional values resulted in a retrospective adjustment of $8.0 million to the bargain purchase gain that was provisionally reported for the third quarter of 2014 for a total bargain purchase gain of $14.6 million. This retrospective adjustment revises the reported third quarter net income to $21.8 million from $13.3 million as previously reported. Fourth quarter 2014 net income totaled $5.9 million, or $0.19 per diluted share compared to $21.8 million, or $0.68 per diluted share, in the third quarter 2014, and $9.9 million, or $0.31 per diluted share, in the fourth quarter a year ago. Mr. C. G. Kum, President and Chief Executive Officer, said, “2014 was a transformative year for Hanmi highlighted by the acquisition of CBI, strong loan growth and solid credit quality to help continue the growth trajectory across our enterprise. Full year profitability increased sharply with net income of $49.8 million, up 24.8% from 2013. Strong organic loan production from the legacy Hanmi team helped expand our loan portfolio by 25.7% to $2.74 billion at year end. Credit quality improved throughout the year with classified loans, excluding PCI loans, declining 42.0% during the year to $47.7 million, or 1.71% of gross loans at year end. Importantly, our activities to integrate the acquisition of CBI into Hanmi have been successfully completed.” 1 Fourth Quarter and Full Year Results (In thousands, except per share data) As of or for the Three Months Ended As of or for the Year Ended December 31, September 30, December 31, December 31, December 31, 2014 (1) 2013 (2) 2013 (2) Net income $ Net income per diluted common share $ Assets $ Loans receivable, net $ Deposits $ Return on average assets (3) % Pre-tax, pre-provision earnings on average assets (3) % Return on average stockholders' equity (3) % Net interest margin % Efficiency ratio % Efficiency ratio (excluding merger and integration costs) % Tangible common equity to tangible assets % Tangible common equity per common share $ Results for September 30, 2014 have been adjusted retrospectively to reflect measurement period adjustments to the provisional acquisition accounting values as of the acquisition date. Results for December 31, 2013 have been adjusted to reflect the adoption of FASB ASU 2014-01, Accounting for Investment in Qualified Affordable Housing Projects. See section of Change in Accounting Principle. Amount calculated based on net income from continuing operations. Financial Highlights (at or for the period ended December 31, 2014, compared to September 30, 2014, or December 31, 2013) · Assets grew 38.6% during 2014 to $4.23 billion, compared to $3.05 billion a year ago. · Gross loans increased $107.4 million (4.0%) and $553.5 million (24.8%) over the prior quarter and prior year, respectively. · After retrospective adjustments, fourth quarter net income totaled $5.9 million, or $0.19 per diluted share, compared to $21.8 million, or $0.68 per diluted share, in the prior quarter. · Fourth quarter new loan production (excluding loan purchases) totaled $204.3 million, representing $34.4 million increase from the preceding quarter; fourth quarter production consisted of $159.4 million of commercial real estate loans, $25.5 million of C&I loans, $17.2 million of SBA loans and $2.2 million of consumer loans. · Deposits grew 41.6% year-over-year, including a 24.9% increase in noninterest bearing deposits, which represent 28.8% of total deposits. · Asset quality improved with classified loans, excluding PCI loans, down 42.0% year-over-year; $0 loan loss provisions for legacy and non-PCI loans and $1.0 million in loan loss provisions for PCI loans for the fourth quarter. · Net interest margin (NIM) was 3.80% for the fourth quarter of 2014, up 8 basis points from the third quarter; NIM excluding effects of purchase accounting adjustments was 3.24% for the fourth quarter of 2014. · A cash dividend of $0.07 per share was paid on January 15, 2015. Acquisition Accounting Adjustments As a result of the acquisition of CBI on August 31, 2014, Hanmi became the second largest Korean American bank in the United States with 46 banking offices and five loan production offices serving communities across California, Colorado, Illinois, New Jersey, Texas, Virginia and Washington. The combined entity has the leading deposit market share among Korean American banks in Illinois and Texas along with substantial market share in California and Virginia. 2 The following table shows the calculation for the provisional bargain purchase gain recorded during 2014: As Reported Retrospective Adjustments As Remeasured (In thousands) Consideration paid: CBI stockholders $ $ - $ Redemption of preferred and cumulative unpaid dividends - Accrued interest on subordinated debentures ) - ) Assets acquired: Cash and cash equivalents - Securities available for sale - Loans Premises and equipment Other real estate owned ) Income tax assets, net Core deposit intangible - FDIC loss sharing assets Bank-owned life insurance - Other assets ) Total assets acquired Liabilities assumed: Deposits - Subordinated debentures - Rescinded stock obligation ) FHLB advances - Other liabilities ) Total liabilities assumed ) Total identifiable net assets $ $ $ Bargain purchase gain, net of deferred taxes $ $ $ The retrospective adjustments reflect refinements to the estimated acquisition date values previously recorded as better information was obtained related to the assets acquired and liabilities assumed as of the acquisition date. The $8.0 million of retrospective adjustments to the provisional values were primarily due to a $5.1 million increase in the estimated value of deferred tax assets due to the resolution of certain tax matters associated with the acquisition were resolved, a $3.2 million increase in the estimated value of loans due to refinement of assumptions and a $1.7 million increase in the estimated value of FDIC loss sharing assets due to changes in the estimated values of loss share assets, which were partially offset by a $2.1 million decrease in the estimated value of OREO as new appraisal information was obtained. Results of Operations Fourth quarter net interest income, before provision for credit losses, was $37.4 million, up 20.2% from $31.1 million in the third quarter of 2014, and up 39.6% from $26.8 million in the fourth quarter of 2013. Interest and dividend income increased 20.0% from the preceding quarter and increased 37.8% from the fourth quarter a year ago, while interest expense increased 18.2% from the preceding quarter and 23.0% from the year-ago quarter. Full year net interest income before provision for credit losses improved 16.2% to $122.7 million compared to $105.6 million for the full year 2013. Net interest margin was 3.80% for the fourth quarter of 2014 and 3.72% for the third quarter of 2014. The increase in NIM primarily reflects the effects of purchase accounting adjustments. Net interest margin for 2014 was 3.88% compared to 3.94% in 2013. The decrease was primarily due to declining market interest rates partially offset by the impact of purchase accounting adjustments. The following table details the asset yields, liability costs, spread and margin. 3 Three Months Ended Year Ended December 31, September 30, December 31, December 31, December 31, 2014 (1) 2013 (2) 2013 (2) Interest-earning assets % Interest-bearing liabilities % Net interest spread % Net interest margin % Results for September 30, 2014 have been adjusted retrospectively to reflect measurement period adjustments to the provisional acquisition accounting values as of the acquisition date. Results for December 31, 2013 have been adjusted to reflect the adoption of FASB ASU 2014-01, Accounting for Investment in Qualified Affordable Housing Projects. See section of Change in Accounting Principle. Excluding the effects of acquisition accounting adjustments, the net interest margin for the 2014 fourth quarter was 3.24% and 3.66% for the full year of 2014. The impact of acquisition accounting adjustments on core loan yield and NIM are summarized in the following tables: December 31, 2014 Three Months Year Ended Ended Core loan yield % % Accretion of discount on purchased loans % % As reported % % December 31, 2014 Three Months Ended Year Ended Amount NIM Impact Amount NIM Impact (In thousands) NIM excluding purchase accounting $ % $ % Accretion of discount on Non-PCI loans % % Accretion of discount on PCI loans % % Accretion of time deposits premium % % Amortization of subordinated debentures discount ) - ) - Net impact % % As reported $ % $ % In the fourth quarter of 2014, net interest income after provision for credit losses totaled $36.3 million, compared to $31.1 million in the third quarter of 2014, and $26.8 million in the fourth quarter a year ago. For the full year in 2014, net interest income after provision for credit losses increased 22.0% to $128.8 million, compared to $105.6 million in 2013. Hanmi recorded a negative loan loss provision totaling $6.1 million during 2014 and no loan loss provisions in the prior year period. Noninterest income was $9.0 million in the fourth quarter of 2014, compared to $21.6 million in the preceding quarter and $6.8 million in the year ago quarter. Effective as of the acquisition date, the company recorded an $8.0 million retrospective measurement period adjustment to the provisional $6.6 million bargain purchase gain recorded in the third quarter of 2014, for a total bargain purchase gain of $14.6 million associated with the acquisition of CBI. In addition, service charges on deposit accounts increased to $3.4 million in the fourth quarter of 2014, compared to $2.9 million in the preceding quarter and $2.6 million in the fourth quarter of 2013, due mainly to the acquisition of CBI. Fourth quarter 2014 gains on sales of SBA loans of $1.2 million was unchanged from the third quarter, but declined from $1.9 million in the period a year ago. These gains resulted from the sale of $15.4 million of SBA loans, compared to $14.3 million in the preceding quarter and $25.1 million in the fourth quarter a year ago. Disposition gains on PCI loans were $1.4 million in the fourth quarter of 2014, compared to no disposition gains in prior periods. Other operating income decreased to $913,000 in fourth quarter of 2014, compared to $1.5 million in the preceding quarter and $763,000 in the fourth quarter of 2013. The decline in operating income for the fourth quarter compared to the third quarter was due to an $807,000 nonrecurring gain on the early termination of CBI’s retirement plan that was recognized in the third quarter. For the full year, other operating income totaled $3.6 million compared to $2.5 million in 2013. 4 Noninterest expense increased 45.3% to $37.1 million in the fourth quarter of 2014, compared to $25.5 million in the third quarter of 2014, and up 102.9% from $18.3 million in the fourth quarter a year ago, primarily related to a full quarter of operations as a combined company and an increase in professional fees. Salary and employee benefits costs increased 30.7% to $16.8 million in the fourth quarter of 2014, compared to $12.8 million in the preceding quarter and grew 86.5% from $9.0 million in the fourth quarter of 2013. Professional fees increased to $4.8 million in the fourth quarter, compared to $1.4 million in the preceding quarter and from $1.2 million in the fourth quarter of 2013 primarily due to significant costs to strengthen our infrastructure to meet heightened control standards. Total non-interest expense increased significantly during the fourth quarter as a result of various merger and integration expenses relating to the acquisition of CBI and the year-end expense management efforts which included payment of expenses that are deemed one-time in nature and not reflective of a future run rate. Taking into account the aforementioned expenses recorded in the fourth quarter, coupled with various cost cutting measures expected to be implemented during the first quarter of 2015, the adjusted fourth quarter 2014 total non-interest expense (excluding OREO gains/expenses) would have been approximately $26 million. This base level of non-interest expense will grow in 2015 with Hanmi's on-going investment in its loan and deposit growth infrastructure. Hanmi expects the growth in non-interest expense will be commensurate with the growth Hanmi achieves in loans and deposits. Hanmi recorded a provision for income taxes of $2.3 million in the fourth quarter, representing an effective tax rate of 28.0% for the quarter and 31.5% for the year of 2014, compared to 36.4% for the year of 2013. The year-over-year reduction in tax rate can be attributed to the adjustment for the bargain purchase gain (excluding this gain and transaction costs, an effective tax rate for the year would be 39.4%). “Fourth quarter profitability was impacted by a significant increase in non-interest expense primarily related to the acquisition and integration of CBI that are one-time in nature and not reflective of our future non-interest expense run rate. However, we continue to make good progress on our ongoing initiatives to improve operating efficiencies. As part of the CBI acquisition integration, we closed three legacy CBI branches on February 6 and are finalizing the process of right-sizing personnel. We successfully completed the integration process on-schedule as of this past weekend and expect to realize the strategic value of the combined bank,” said Kum. Balance Sheet On a sequential basis, total assets decreased 0.1% to $4.23 billion at December 31, 2014 but grew 38.6% from $3.05 billion a year ago. The year-over-year increase in total assets was primarily due to the acquisition of CBI. The investment portfolio was $1.1 billion at December 31, 2014, representing a 6.0% decrease from the prior quarter. Loans receivable, net of allowance for loan losses, were $2.74 billion at December 31, 2014, up from $2.63 billion at September 30, 2014 and $2.18 billion in 2013. Loans held for sale at December 31, 2014 totaled $5.5 million, down from $7.8 million at September 30, 2014, and up from no loans held for sale at the end of 2013. Average gross loans, net of deferred loan fees, increased to $2.72 billion for the fourth quarter of 2014, up from $2.50 billion for the preceding quarter and $2.20 billion for the fourth quarter of 2013. Average deposits were $3.58 billion during the fourth quarter, up from $2.88 billion for the preceding quarter and $2.47 billion for the fourth quarter of 2013. Due mainly to the CBI acquisition, the cost of deposits declined to 0.43% in the fourth quarter from 0.45% in the third quarter and 0.53% a year ago. The period-end deposit mix is detailed in the table below. December 31, September 30, December 31, Demand-noninterest-bearing % % % Savings % % % Money market checking and NOW accounts % % % Time deposits of $100,000 or more % % % Other time deposits % % % Total deposits % % % At December 31, 2014, stockholders’ equity was $453.4 million. Tangible common stockholders’ equity was $451.3 million, or 10.66% of tangible assets, compared to $441.5 million, or 10.42%, of tangible assets, three months earlier and $398.9 million, or 13.07%, of tangible assets, a year ago. Tangible book value per share was $14.14, compared to $13.84 three months earlier and $12.56 at December 31, 2013. On January 15, 2015, Hanmi paid a cash dividend of $0.07 per share, representing an aggregate dividend of $2.2 million. 5 Asset Quality Loan credit quality continued to improve with classified loans declining 42.0% for the full year 2014. Nonperforming loans (“NPLs”), excluding PCI loans, were down 1.4% to $25.5 million at the end of the year, compared to $25.9 million at the end of 2013. Troubled debt restructurings (“TDRs”) totaled $26.3 million at December 31, 2014 compared to $29.9 million at December 31, 2013. Of these TDRs, $12.5 million were included in NPLs at December 31, 2014, compared to $10.5 million in 2013. The following table shows NPLs in each category: December 31, 2014 September 30, 2014 December 31, 2013 % of Total % of Total % of Total Amount NPLs Amount NPLs Amount NPLs (In thousands) Real estate loans: Commercial property Retail $ % $ % $ % Hotel/Motel % % % Gas station % % % Other % % % Residential property % % % Commercial and industrial loans: Commercial term % % % Commercial lines of credit % % % Consumer loans % % % Total Nonperforming Non-PCI loans $ % $ % $ % Compared to a year ago, the credit quality of loans improved in all major aspects. There was one sale of problem loan in the fourth quarter of 2014, and a gain associated with the sale was $32,000 in 2014, compared to $557,000 losses in 2013. Classified loans were $47.7 million, or 1.71% of gross loans, at December 31, 2014, compared to $45.0 million, or 1.68% of gross loans, at September 30, 2014, and from $82.2 million, or 3.68%, a year ago. The allowance for loan losses totaled $52.7 million as of December 31, 2014, generating a coverage ratio of 1.89% as compared to a coverage ratio of 1.91% as of September 30, 2014. The slight decline in the coverage ratio was due to growth in loans. The ALLL coverage ratio as of December 31, 2013 was 2.58%. OREO decreased $6.9 million, or 30.5%, to $15.8 million compared to $22.7 million at September 30, 2014 and increased $15.0 million compared to $756,000 at December 31, 2013. The year-over-year increase was primarily due the CBI acquisition. About Hanmi Financial Corporation Headquartered in Los Angeles, Hanmi Bank, a wholly-owned subsidiary of Hanmi Financial Corporation, provides services to the multi-ethnic communities across California, Texas, Illinois, Virginia and New Jersey with 46 full-service branches as well as loan production offices in California, Colorado, Texas, Virginia, and Washington State. Hanmi Bank specializes in commercial, SBA and trade finance lending, and is a recognized community leader. Hanmi Bank's mission is to provide a full range of quality products and premier services to its customers and to maximize shareholder value. Additional information is available at www.hanmi.com. 6 Forward-Looking Statements This report contains forward-looking statements, which are included in accordance with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue,” or the negative of such terms and other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. All statements other than statements of historical fact are “forward–looking statements” for purposes of federal and state securities laws, including, but not limited to, statements about anticipated future operating and financial performance, financial position and liquidity, business strategies, regulatory and competitive outlook, investment and expenditure plans, capital and financing needs and availability, plans and objectives of management for future operations, developments regarding our capital plans, strategic alternatives for a possible business combination, merger or sale transaction, and other similar forecasts and statements of expectation and statements of assumption underlying any of the foregoing. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ from those expressed or implied by the forward-looking statement. These factors include the following: failure to maintain adequate levels of capital and liquidity to support our operations; the effect of potential future supervisory action against us or Hanmi Bank; general economic and business conditions internationally, nationally and in those areas in which we operate; volatility and deterioration in the credit and equity markets; changes in consumer spending, borrowing and savings habits; availability of capital from private and government sources; demographic changes; competition for loans and deposits and failure to attract or retain loans and deposits; fluctuations in interest rates and a decline in the level of our interest rate spread; risks of natural disasters related to our real estate portfolio; risks associated with Small Business Administration loans; failure to attract or retain key employees; changes in governmental regulation, including, but not limited to, any increase in FDIC insurance premiums; ability of Hanmi Bank to make distributions to Hanmi Financial, which is restricted by certain factors, including Hanmi Bank’s retained earnings, net income, prior distributions made, and certain other financial tests; ability to identify a suitable strategic partner or to consummate a strategic transaction; adequacy of our allowance for loan losses; credit quality and the effect of credit quality on our provision for credit losses and allowance for loan losses; changes in the financial performance and/or condition of our borrowers and the ability of our borrowers to perform under the terms of their loans and other terms of credit agreements; our ability to control expenses; and changes in securities markets. In addition, we set forth certain risks in our reports filed with the U.S. Securities and Exchange Commission, including, Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2013, our Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K that we will file hereafter, which could cause actual results to differ from those projected. We undertake no obligation to update such forward-looking statements except as required by law. 7 Hanmi Financial Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) (In thousands) December 31, September 30, Percentage December 31, Percentage 2014 (1) Change 2013 (2) Change Assets Cash and cash equivalents $ $ -19.6
